256 S.W.3d 616 (2008)
Wanda SANDERS, Appellant,
v.
STIVERS TEMPORARY PERSONNEL, INC. and Division of Employment Security, Respondents.
No. ED 90365.
Missouri Court of Appeals, Eastern District, Division Two.
June 30, 2008.
Matthew A. Day, Patricia Harrison, St. Louis, for Appellant.
Stivers Temporary Personnel, Inc., St. Louis, MO, pro se.
Shelly A. Kintzel, Department of Labor and Industrial Relations, Jefferson City, MO, for Respondents Division of Employment Security.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Wanda Sanders (Claimant) appeals the denial of unemployment benefits in a decision of the Labor and Industrial Relations Commission (Commission). The Commission reversed the decision of the Appeals *617 Tribunal, which affirmed a deputy of the Division of Employment Security's decision entitling Claimant to unemployment benefits because she was separated from her employer because of a lack of work when Claimant's temporary assignment ended. We affirm the Commission's decision to disqualify Claimant from receiving unemployment benefits.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).